Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    257
    131
    media_image1.png
    Greyscale

Claim Objections
2.      Claims 2-6 are  objected to because of the following informalities:  Claim 2 does not end with a period   See MPEP 608.01(m).
         Appropriate correction is required.
Allowable Subject Matter
3.      Claims 1, 7-12 are allowed.

4.      The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record do not teach or suggest the claimed method comprising the steps as recited in the combination for determining where to place atmospheric sensors that provide measurements of pressure used to estimate an altitude of a mobile device in an environment.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.